DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 7, and 12, of a display device wherein the input sensor comprises “first sensing electrodes (TE1) extending in the first direction, and arranged in a second direction crossing the first direction; second sensing electrodes (TE2) extending in the second direction, and arranged in the first direction; first sensing lines (TL1) extending in the second direction within the active area, connected to the first sensing electrodes, and partially located in the first area, respectively, at least one of the first sensing lines crossing at least one row of corresponding ones of the second sensing electrodes (Fig. 4)” is not found in the prior art along with the rest of the limitations of claims 1, 7, and 12.
The closest in the art are Kim (US 20120306776 A1) and Polishchuk (US 20150160756 A1).
Kim teaches a display device comprising first (210) and second (220) sensing electrodes with first sensing lines (250) (Fig. 2, [0027]-[0038]), but does not teach the required crossing of lines and electrodes.
Polishchuk teaches first and second sensor lines 114x and 114y (Fig. 2, [0022]-[0023]), but does not teach them overlapping sensor electrodes of touch sensor 110. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692